Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 10-12 are rejected under 35 U.S.C. 102(a1) as being taught by Marchais et al (PGPUB 2018/0041173).
With respect to claim 1, Marchais teaches a motor parameter tracking method, comprising: 
exciting, with a voltage excitation signal (output of 34), a motor (paragraph 0037; first 3 lines) to operate, and acquiring at least one actual voltage across two terminals of the motor and an actual current flowing through the motor in an operating state (paragraph 0026; voltage mode); 
modelling a voltage error (48) of the motor based on the at least one actual voltage and the actual current to obtain a voltage error function (output 48) of the motor; and 
performing iteration (paragraph 0037; monitor frequency and factors along with current/voltage paragraph 0035) on at least one motor parameter based on the voltage error function and a preset iterative step (paragraph 0037; operating 100 -200 Hz) in such a manner that the at least one motor parameter is dynamically tracked (operating mode, continually updating).
With respect to claim 2, Marchais teaches wherein the voltage excitation signal is a digital signal, and said exciting, with the voltage excitation signal, the motor to operate comprises: 
converting, by a digital-to-analog converter (26), the digital signal into an analog signal;

exciting, (output of 34) with the amplified analog signal, the motor to operate.
With respect to claim 10, Marchais teaches a motor parameter tracking system, comprising: 
a system control module (22) configured to excite, with a voltage excitation signal (output of 34), a motor (48) to operate, and 
configured to acquire (paragraph 0037; first 3 lines) an actual voltage across two terminals of the motor and an actual current flowing through the motor in an operating state (paragraph 0026; voltage mode); 
a system recognition module (48) configured to model a voltage error (output of 48) of the motor based on the actual voltage and the actual current to obtain a voltage error function of the motor; and 
a parameter tracking module (32) configured to perform iteration (paragraph 0037; monitor frequency and factors along with current/voltage paragraph 0035) on a motor parameter based on the voltage error function and a preset iterative step (paragraph 0037; operating 100 -200 Hz) in such a manner that the motor parameter is dynamically tracked (operating mode, continually updating).
With respect to claim 11, Marchais teaches a terminal, comprising: 
a motor (42); 
a motor parameter tracking system (paragraph 0037; monitor frequency and factors along with current/voltage paragraph 0035) configured to control the motor; 
a memory (paragraph 0018; inherent to DSP); and 

With respect to claim 12, Marchais teaches computer-readable storage medium, storing a computer program thereon, wherein the computer program (inherent for dsp to run program), when being executed by a processor (paragraph 0018; lines 7-8), causes the processor to execute steps of the method according to claim 1.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/               Primary Examiner, Art Unit 2846